Citation Nr: 0024055	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-06 390A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Whether a request for waiver of overpayment of VA pension 
benefits in the amount of $7,167.00, was timely filed.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to January 
1974.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for November 1999.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was properly notified at his address of 
record, of his debt and the procedures for requesting a 
waiver of it, including the statutory 180 day time limit.  

3.  The veteran did not submit a request for waiver within 
180 days of his notification of the procedures for requesting 
a waiver and no extenuating circumstances have been 
identified to excuse his failure to submit a timely request. 


CONCLUSION OF LAW

The request for waiver of overpayment of VA pension benefits 
in the amount of $7,167.00, was not timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There shall be no recovery of payments (or any interest 
thereon) or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience, if an application for 
relief is made within 180 days from the date of notification 
of the indebtedness by the Secretary to the payee, or within 
such longer period as the Secretary determines is reasonable 
in a case in which the payee demonstrates to the satisfaction 
of the Secretary that such notification was not actually 
received by such payee within a reasonable period after such 
date.  The Secretary shall include in the notification to the 
payee a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  A request for waiver of an 
indebtedness under this section shall only be considered if 
made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the 
Department of Veterans Affairs to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrated to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
Department of Veterans Affairs or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 C.F.R. § 1.963.  

The veteran was initially awarded VA pension benefits on 
account of permanent and total disability resulting in 
unemployability effective in April 1991.  Effective in August 
1995, the RO discontinued his pension benefits on the basis 
that his physical condition had improved to the point where 
he no longer could be deemed unemployable.  The veteran 
challenged this determination by filing a timely notice of 
disagreement and substantive appeal.  He reported for a 
personal hearing and produced medical evidence to rebut the 
RO's finding that he was unemployable.  By decision of 
December 1995, the hearing officer overturned the decision to 
discontinue the pension benefit and restored the veteran's 
pension, effective of the date of discontinuance.  

The RO formally notified the veteran of his pension 
restoration by letter of January 1996.  Included in the 
letter is the following language:  

You must notify us immediately if there 
is any change in the number of status of 
dependents.  Your failure to quickly tell 
VA of a dependency change will result in 
an overpayment in the veteran's account 
which must be repaid.  ...  

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.

A May 1997 letter from the RO to the veteran contains a 
request for additional information regarding the number of 
children for whom the veteran pays child support and 
information regarding who had custody of each child, as well 
as complete income and net worth information for each 
dependent.  The letter included the statement that if the RO 
did not hear from the veteran "within 60 days of the date of 
this letter, we will be required by law to [terminate] your 
pension award."

A July 1997 letter from the RO to the veteran indicates that, 
"We have stopped your pension as of January 1, 1996 ... 
[b]ecause you failed to furnish the requested information as 
outlined in our letter to you dated May 1, 1997."  The 
letter reiterated the information required:  

You must furnish complete income and net 
worth information for the dependents your 
are currently receiving benefits for the 
years 1996 and 1997.  On your most recent 
EVR (Pension Eligibility Verification 
Report), you reported that you have three 
children in your custody.  You need to 
tell us the number of children not in 
your custody and with whom they are 
currently residing.  The income you 
reported from monthly CIVIL SERVICE 
[emphasis in original] is less than what 
you previously reported.  You need to 
furnish a statement from them showing the 
date your benefits were reduced.  If your 
benefits were reduced because they 
overpaid you, their statement should 
include the exact amount of the 
overpayment and when they expect to fully 
recover it.

The letter also provided information regarding the veteran's 
right to appeal this decision, several toll-free phone 
numbers which the veteran could utilize to contact the RO 
about his benefits, and information regarding veterans' 
service organizations who could assist him in filing an 
appeal, if he wished.

Another letter from the RO to the veteran, dated on August 2, 
1997 informed him of the amount of overpayment created 
($7,167.00) when his benefits were terminated due to his 
failure to provide the requested information.  This letter 
also provided specific instructions regarding the procedures 
to follow if the veteran wished to request a waiver.  In 
particular, the letter contained the information that, 
"Under certain circumstances, we can grant a request to 
waive part or all of the debt.  This means that you will not 
be required to pay the amount waived.  However, your right to 
request waiver only lasts for 180 days."  

In a letter dated August 22, 1997, and received by the RO 
August 25, 1997, the veteran provided information verifying 
his civil service annuity payment.  He also stated that other 
requested forms had already been completed and sent to the 
RO.  Subsequently, he submitted multiple duplicate copies of 
the civil service annuity information, although no date stamp 
indicating the date of receipt is present on any.  Also 
submitted were two copies of paystubs reflecting earnings 
from a part-time job held by the veteran's son.  Nowhere in 
any of this correspondence did the veteran utilize the word 
"waiver," indicate disagreement with the creation of the 
debt, or otherwise request a waiver of the $7,167.00 debt.

A report of contact dated in October 1997 indicates that a VA 
employee contacted the veteran by phone to clarify the status 
of his dependents.  According to the report, the veteran 
reported that he lived with a woman whom he described as his 
significant other, that two children resided with them, that 
two other children resided elsewhere with the veteran's ex-
wife, and that a fifth child lived with his mother at a third 
location.  The veteran reported that his children had no 
income, but that his significant other had income of 
$33,000.00 a year and that she lived with and shared expenses 
with the veteran.

Subsequently in October 1997, the veteran submitted another 
EVR, which was only partially completed.  The RO mailed a 
letter to the veteran in December 1997, requesting additional 
evidence from the veteran, essentially evidence which would 
provide the RO with the information which the veteran had not 
included on the October 1997 EVR form.  In December 1997, the 
veteran then submitted another partially-completed EVR 
accompanied by the following statement:  "I was initially 
cut off because you said I didn't send information in but I 
can verify that the info was sent in twice possibly more than 
two times the forms were sent."  In February 1998, the 
veteran submitted additional partially-completed EVR forms.  

By statement dated March 19, 1998, and received by the RO on 
the same day, the veteran's accredited representative 
requested a waiver of the $7,167.00 debt.  The representative 
signed the request on the veteran's behalf.  In an April 1998 
decision, the RO's Committee on Waivers (Committee) denied 
the claim for a waiver on the basis that the claim had been 
untimely filed, outside the 180 day time limit defined by 
statute.  The veteran's representative filed a notice of 
disagreement on behalf of the veteran and requested an 
explanation regarding the creation of the debt in April 1998.  
Following a January 1999 statement of the case, the veteran 
himself completed and submitted a substantive appeal, which 
was received at the RO in April 1999.

Essentially, the disposition of this case revolves around a 
simple proposition.  Under 38 U.S.C.A. § 5302(a) and 
38 C.F.R. § 1.963, the veteran is required to file a request 
for waiver of his debt to the government within 180 days, 
unless extenuating circumstances such as error by either the 
VA or the postal authorities, or circumstances beyond the 
debtor's control, which prevented him from receiving notice 
of the debt and the procedures for contesting it.  If the 
veteran failed to request a waiver within this 180 day 
period, his request, no matter how meritorious, cannot be 
entertained by the VA.

Review of the evidence in this case reveals no such 
extenuating circumstances.  By letter dated August 2, 1997, 
the RO properly notified the veteran of the amount of his 
debt, of his right to submit an application for a wavier, and 
of the procedures for submitting such an application.  The 
letter was mailed to his address of record throughout the 
pertinent time frame, and from which he continues to 
correspond with the RO.  The veteran has not asserted he did 
not receive the letter; in fact, he has not proffered any 
explanation for his failure to request a waiver within the 
180 day period defined by law.  

By our calculations, based upon review of 1997 and 1998 
calendars, a period of 180 days which began on August 3, 
1997, would end on January 29, 1998.  The veteran did not 
file his request for a waiver until March 19, 1998, a date 
well after the period of time during which the request could 
have been accepted.  Although the record shows the veteran 
corresponded with the RO during the approximately six month 
period of time between August 3, 1997, and January 29, 1998, 
none of this correspondence can be reasonably interpreted as 
indicating a desire for a waiver of his debt.  

Thus, the facts of this case are clear.  The veteran failed 
to submit a request for a waiver of his debt to the VA within 
the defined time frame.  He was notified at his address of 
record, of the debt and the procedures for requesting a 
waiver of it, including the 180 day time limit.  He failed to 
submit a timely request however.  In the absence of a timely 
request for waiver, the veteran's untimely request cannot be 
entertained and the debt must be collected.  The law as it 
stands has been properly applied to the veteran's claim and 
the law dictates that he has no entitlement to the benefit 
sought.  While the Board sympathizes with any economic 
hardship this decision may cause him, the Board is 
constrained to apply the law as Congress has created it and 
cannot extend benefits out of sympathy for a particular 
claimant.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).


ORDER

The veteran's appeal is denied, as his request for waiver of 
overpayment of VA pension benefits in the amount of 
$7,167.00, was not filed in a timely manner.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

